TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00561-CV


In re Change to Win





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Change to Win filed this original proceeding seeking a writ of mandamus to compel
the district court to modify a discovery order requiring its corporate representative to answer certain
deposition questions.  Based on the record before us, we cannot conclude that the district court
abused its discretion.  Accordingly,  we deny Change to Win's petition for writ of mandamus.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Filed:   November 24, 2009